Filed 5/7/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 89







David Kinzley, 		Plaintiff and Appellee



v.



Sindy Kinzley, n/k/a 

Sindy Meadows, 		Defendant and Appellant







No. 20000277







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Gail H. Hagerty, Judge.



AFFIRMED.



Per Curiam.



LaRoy Baird III of LaRoy Baird, P.C., P.O. Box 913, Bismarck, N.D. 58502-

0913, for defendant and appellant.



Carol K. Larson of Pringle & Herigstad, P.C., P.O. Box 1000, Minot, N.D. 58702-1000, for plaintiff and appellee.

Kinzley v. Kinzley

No. 20000277



Per Curiam.

[¶1]	Sindy Kinzley appealed from a divorce judgment.  She argued the trial court erred in allowing the parties’ children to testify in camera and in distributing the parties’ marital property.  We conclude the trial court's distribution of the parties’ marital estate is not clearly erroneous, and the court did not abuse its discretion in allowing the children to testify in camera.

[¶2]	We summarily affirm the trial court's judgment under Rule 35.1(a)(2) and (4), N.D.R.App.P.

[¶3]	Gerald W. VandeWalle, C.J.

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner

Robert W. Holte, D.J.



The Honorable Robert W. Holte, D.J., sitting in place of Sandstrom, J., disqualified.